19DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed 02/16/2021, have been fully considered and are persuasive.  

Allowable subject matter 
Based on the foregoing reasons, Claims 1-4, 7-22, filed 02/16/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method, apparatus and a non-transitory computer readable medium for encoding and decoding a video. The invention uniquely comprises steps of encoding a parameter indicating a number of Supplemental Enhancement Information messages nested in the Supplemental Enhancement Information nesting message and encoding information representative of an association of at least one region with at least one Supplemental Enhancement Information message nested in the at least one Supplemental Enhancement Information nesting message.

Closest prior art of  HANNUKSELA; Miska Matias et al. (US 20130235152 A1; US 20150103927 A1); Kang; Jung Won et al. (US 8878928 B2); Ugur; Kemal et al (US 20160156917 A1) either singularly or in combination, fail to anticipate or render the above limitations obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486                                                                                                                                                                                                        
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486